DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 11 February 2022 is acknowledged.
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected milling bur, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 February 2022.
Drawings
The drawings are objected to because on page 7 of the specification, [0033] uses identifier 1500, which is not found in the drawings. [0033] line 5 recited “At 110, bur…” Examiner suggests this identifier should be 105.
On page 8, [0035] line 2 recites “tip region 205 that is coated with a first material 205.” Both “tip region” and “first material” are referred to by identifier 205.
[0035] lines 5 and 7 recite “sub-process 110” however, the measuring apparently happens at 105.
[0062] line 3 recites “Process 500 starts at 405.” Examiner suggests the process 500 starts at 505.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: [0006] line 3 recites “…number of time the milling bur…” where “time” is grammatically incorrect.
[0056] line 6 recites “…factor safety…” Examiner suggests “factor of safety.”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an inspection system” in claim 1 and “a milling bur-removal apparatus” in claim 9.
“an inspection system” is indicated in the specification to be at least a camera.
“a milling bur-removal apparatus” is indicated in the specification to be a mechanical gripper.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The invention as claimed in claim 1 requires the determination of whether one or  more attributes meets a quality threshold. However, because of the variability of the raw data applicant relies upon to make the determination, there does not appear to be any meaningful conclusion that can be gleaned from the data, and thus Examiner concludes Applicant did not have possession of the claimed determination of a quality threshold at the time the invention was effectively filed.
The data presented in Tables 1A and 1B do not convey a quality threshold for the individual tools as measured. For example, tool #37, has a % Grain Coverage of 55.83 and a Mean Height of 28.59. These measured values would apparently indicate to an artisan the tool should have the highest Factor of Safety. However, Applicant measured the Factor of Safety of tool #37 at the lowest. Examiner notes this example is not an outlier. Because of Applicant’s use of averages, at least half of all tools are classified as having the wrong Factor of Safety as to what is actually measured.
Moreover, Examiner notes Applicant generally considers Average % Grain Coverage and Average Mean Height to be positively correlated with Factor of Safety. This positive correlation is destroyed when considering Factors of Safety 3 and 4. Examiner notes the Average % Grain Coverage and Average Mean Heights of tools having a Factor of Safety of 3 are both higher than the corresponding values for tools having a Factor of Safety of 4. Thus, for any tool having a % Grain Coverage above ~40%, it is unclear whether the tool should be correctly determined to have a Factor of 
Because there does not appear to be a statistically significant correlation between % Grain Coverage and Mean Height, and Factor of Safety, it is determined that Applicant did not have possession of the claimed invention of determining whether one or more attributes meets a quality threshold.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a quality threshold" in line 9.  There is insufficient antecedent basis for this limitation in the claim since the term “quality threshold” has been recited above, and it is unclear whether the thresholds are the same.
Claim 2 recites the limitation "quality threshold" in line 1.  There is insufficient antecedent basis for this limitation in the claim since the term “quality threshold” is missing an article, and it is unclear whether “quality threshold” refers to a new threshold or the threshold(s) referred to in claim 1.
Claim 2 recites the limitation "a dental prosthesis" in line 4.  There is insufficient antecedent basis for this limitation in the claim since the term “dental prosthesis” has been recited above, and it is unclear whether the prostheses are the same.
Claim 4 recites the limitation “a coverage percentage of grinding particles covering a surface area of the tip" in line 3.  There is insufficient antecedent basis for this limitation in the claim since the term has been recited above.
Claim 5 recites the limitation “a coverage percentage” in line 2.  There is insufficient antecedent basis for this limitation in the claim since a coverage percentage had already been recited in claim 1.
Claim 7 recites the limitation “a coverage percentage” in line 2.  There is insufficient antecedent basis for this limitation in the claim since a coverage percentage had already been recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (the details described to be past work in Paragraphs [0002-0004] in the Specification filed 10 September 2020, referred to as AAPA) in view of Wenke (WO 2016/169782 A1).
As to claim 1, AAPA teaches a method for manufacturing a dental prosthesis using a specialized-milling bur ([0002] teaches a process of dental prosthesis manufacturing and the use of a milling bur to mill zirconia), the method comprising: determining one or more attributes of a tip of the specialized milling bur ([0004] teaches milling burs are inspected for missing diamond particles). 
AAPA does not teach the use of an inspection system since the inspection system is interpreted under 112F in view of the specification to have at least a camera. The inspection of AAPA occurs destructively and although a camera is not mentioned, visual indicators are identified, such as cracks, voids, and missing diamond particles. 
However, in the field of milling bur inspection, it was known at the time the invention was effectively filed to use a camera to determine whether a coating of a milling bur was sufficient. See Wenke which teaches on Page 2 “For quality control, for example, measurements are made to check whether the tool or its characteristics are still within a predetermined tolerance range.” On Page 5: “The tool 16 may be a milling tool, a drilling tool, or any other arbitrary tool.” And on Page 6: “In the exemplary embodiment described here, the measuring unit 17 also has a further measuring device 23 in the form of a camera 26.” 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used a camera and digital process such as described by Wenke in the inspection method of AAPA. Such a person would have been motivated to do so with a reasonable expectation of success, in order to accurately and digitally measure parameters, rather than for example, relying on the eye of an artisan.
AAPA in view of Wenke teaches: wherein the one or more attributes comprise a coverage-percentage of grinding particles covering a surface area of the tip (AAPA teaches one parameters is whether diamond particles are missing (see [0004]), which, when measured by the method of Wenke, produces values pertaining to surface area); determining whether the one or more attributes meets a quality threshold based at least on the determined one or more attributes (Wenke teaches on Page 7: “In the fourth method step V4, a comparison with the existing tool data sets WD is now carried out on the basis of the virtual tool model M and of the at least one model parameter MP. In this case, the preferred procedure is such that initially the at least one model Para meter MP with the tool parameters WP of the tool data WD is compared and checked for consistency.” This is a teaching of comparing parameters to a threshold value for those parameters); and rejecting or passing the milling bur for use in a milling machine to fabricate the dental prothesis based at least on whether the one or more attributes meets a quality threshold (As described in Wenke, if a particular tool meets the quality threshold, it is not required to undergo further production, and is ready for use.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11 March 2022